EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Lee on 8/10/22.

The application has been amended as follows: 
Cancel claim 7; and
amend claims 1, 9 and 10 as follows:
1. 	A pegboard, comprising: 
a main device including multiple unit modules; 
a board plate including multiple receiving portions,
wherein the board plate is replaceably coupled to the main device; and 
multiple pegs to be inserted into the multiple receiving portions, 
wherein the multiple unit modules include multiple sensor modules configured to sense whether the multiple pegs are inserted into the multiple receiving portions and multiple light source modules configured to output light to the multiple receiving portions, and 
wherein the main device further includes a sensing unit configured to sense the board plate and identify a type of the board plate based on a pattern of magnets in the board plate.

9.	A rehabilitation training system, comprising: a mobile device; and a pegboard of Claim 1  configured to determine a training mode between the pegboard and the mobile device, wherein the pegboard changes at least one of a time point of light output from multiple light source modules, a light output duration, and the number of light source modules that output light simultaneously depending on the training mode.	

10. 	A rehabilitation training method using a pegboard including:
a main device including multiple unit modules and a controller, 
a board plate including multiple receiving portions, 
wherein the board plate is replaceably coupled to the main device,
wherein the main device further includes a sensing unit configured to sense the board plate and identify a type of the board plate based on a pattern of magnets in the board plate, and
multiple pegs to be inserted into the multiple receiving portions, the method comprising: setting a training mode of the pegboard by the controller; outputting light from multiple light source modules toward the multiple receiving portions according to the training mode; identifying a receiving portion that outputs light among the multiple receiving portions and inserting at least some of the multiple pegs into at least some of the multiple receiving portions by a user; sensing whether the multiple pegs are inserted into the multiple receiving portions, by multiple sensor modules; and calculating a training result based on sensing data received from the multiple sensor modules, by the controller.

The following is an examiner’s statement of reasons for allowance: 
Claim 10 is rejoined.  Claims 1-6 and 8-10, as amended above, are allowed.  The claims overcome all previous pending objections and rejections.  Furthermore, the closest prior art (KR 10-0806024 B1 to KIM; KR 10-2014-0019566 A to INJE; KR 10-1005344 B1 to TRAININGKIT; EP 2932896 A2 to NIHON, which are cited in Applicant’s filed IDS in the present application and the corresponding PCT application) teach related devices (for example, KIM teaches discloses the following features: a pegboard (FIG. 1-4), comprising: a main device (electronic board 70) including multiple unit modules (these modules are nowhere defined in the description and appear to correspond to the hall effect sensors present in KIM, see the black squares on FIG. 2 and see 51, 61); a board plate (board 10) including multiple receiving portions (insertion locations 51, 61); and multiple pegs (FIG. 1, 2 circular pegs 30, 50 and square pegs 20, 60) to be inserted into the multiple receiving portions (insertion locations 51, 61), wherein the multiple unit modules include multiple sensor modules configured to sense whether the multiple pegs are inserted into the multiple receiving portions (par. 0012; and FIG. 2).  Furthermore, INJE teaches wherein the stimulus generating element includes a light-emitting element for generating light by using visual stimulation (see claim 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a light emitting element as taught by INJE into the device of KIM as a stimulus generating element for generating light by using visual stimulation, therefore using known techniques to improve similar devices in the same, thereby achieving predictable results.  However, the closest prior art does not expressly disclose the combination of elements in the independent claims 1, as amended above, including at least a main device including multiple unit modules; a board plate including multiple receiving portions, wherein the board plate is replaceably coupled to the main device; and multiple pegs to be inserted into the multiple receiving portions, wherein the multiple unit modules include multiple sensor modules configured to sense whether the multiple pegs are inserted into the multiple receiving portions and multiple light source modules configured to output light to the multiple receiving portions, and wherein the main device further includes a sensing unit configured to sense the board plate and identify a type of the board plate based on a pattern of magnets in the board plate (and equivalent language in claim 10).  Therefore, the application is in condition for allowance.  















Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST)  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715